Title: To James Madison from George W. Erving, 20 October 1801 (Abstract)
From: Erving, George W.
To: Madison, James


20 October 1801, London. Asks JM to read accompanying letter to Gallatin [not found]; hopes he “will not suppose private Emolument to have been my principal inducement to the proposition which it contains.” Discusses current low income from consular fees, which will be even lower after peace; British notaries maneuver to deprive consuls of fees on stock transfers, which are numerous. Observes that the peace preliminaries between Great Britain and France are so detailed that the treaty should be settled quickly. The appointment of Lord Cornwallis to go to Amiens “proves that the English do not Calculate upon outwitting the French in negotiation.” Reports that many respectable people plan to visit Paris but has heard that Napoleon will cooperate with British government’s desire to discourage this. Since everyone who departs leaves others to carry the tax burden, the government may require departure fees from emigrants. Mentions rumors of abolition of income tax, sale of Crown lands, and equalization of land tax, but such rumors may serve only to divert the public’s attention from the advantages France has received under treaty. Fears that American negotiations with the British government will “become a perfect dead letter or that they will devise some Excuse to get rid of it altogether.” Laments that the “imbecillity & oscillating stupidity of the present ministry was hardly ever Equalled.” In a postscript dated 21 Oct. adds that since Dawson has suddenly returned to London he will carry this letter.
 

   RC (MHi: Erving Papers). 4 pp.; marked private.

